DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Streijl et al. (U.S. Patent No. 7929552, hereinafter “Streijl”) in view of Agrawal et al. (U.S. Patent No. 6795709, hereinafter “Agrawal”); further in view of Chauffour et al. (U.S. Patent Application Publication No. 2004/0133690, hereinafter “Chauffour”).

Claims 1 and 11:
Streijl discloses a system that provides network IP address capacity analytics and management, the system comprising: 
a repository that stores and manages IP subnets (Column 13, Lines 30-31; The quantity of required IP pools is removed from an inventory of available IP pools); 
an interactive interface that displays subnet demand forecast data (“capacity reports”) (Column 6, Lines 57-58 and 63-66; IP pool management server 126 provides a GUI by which administrators may add IP space, delete IP space, and maintain configuration information.  IP pool management server 126 may also be capable of generating reports, including for example IP pool assignment and capacity reports) (Column 7, Lines 6-14; The IP pool management system is capable of forecasting of IP pool utilization); and 
a capacity management processor coupled to the repository and the interactive interface (Column 6, Lines 53-55; IP pool management server 126 provides for the automated creation and management of IP pools) and further programmed to perform the steps of: 

running predictive analytics using time series analysis on the historical IP subnet data to predict future IP address range requests (Fig. 11A; At 1101, a timer is set to expire after a predetermined time duration.  At 1103, the timer expires.  At 1106, IP pool utilization raw data is retrieved for all IP pools allocated to network equipment.  At 1109, IP pool utilization for network equipment is calculated using the raw data.  As noted in the citation above, if IP pool utilization data indicates an increase in IP pool utilization above a predetermined threshold, a quantity of required IP pools is forecast, which predicts future IP address range requests); 
responsive to the predictive analytics, identifying one or more IP subnets to address the capacity prediction, determining whether the one or more IP subnets are available in the repository, reserving the one or more IP subnets with a subnet reservation service, registering the one or more IP subnets in a server, and delivering the IP subnets for configuration (Column 13, Lines 27-32; If the monitoring indicates an increase in IP pool utilization above a predetermined threshold, a quantity of required IP pools is forecast.  The quantity of required IP pools is removed from an inventory of available IP pools and automatically 

Streijl does not appear to disclose: 
the historical IP subnet data comprising a plurality of historical IP address range requests; 
adding, at the subnet reservation service, the one or more IP subnets in a DNS service; and 
applying, at a network configuration service, at least one firewall rule to the one or more IP subnets.

Agrawal discloses using non-real time data including previous IP address demands to predict a total IP address pool to support a resident host demand (Column 4, Lines 56-64). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Streijl’s historical IP subnet data by adding Agrawal’s previous IP address demands in order to improve Streijl’s IP pools forecasting mechanism.  More data points would serve to improve the accuracy of Streijl’s forecasting mechanism. 

Chauffour discloses a technique for addressing a cluster of network servers using IP subnets (§ 0077, Lines 1-6; Accessing a cluster of servers from an internet public subnet using a single public IP address.  A single firewall or cluster of firewalls with a public IP 
	DNS is used to map an IP address to an easier-to-read symbolic name (§ 0022, Lines 12-14); and 
	firewall rules are defined for the subnet (§ 0099, Lines 6-9). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Streijl’s IP Pool Management Server by integrating the teachings of Chauffour’s method for accessing a cluster of servers from an internet public subnet using a single public IP address in order to improve access to a plurality of clustered servers from the Internet using a single public IP address (Chauffour, § 0076, Lines 1-3). 

The method of claim 11 is implemented by the system of claim 1 and is therefore rejected with the same rationale.

Claims 2 and 12:
Streijl in view of Agrawal and further in view of Chauffour further discloses wherein the capacity predication is based on time series analytics (Streijl, Fig. 11A; At 1101, a timer is set to expire after a predetermined time duration.  At 1103, the timer expires.  At 1106, IP pool utilization raw data is retrieved for all IP pools allocated to network equipment.  At 1109, IP pool utilization for network equipment is calculated using the raw data.  As noted in the rejection of claims 1 and 11, if IP pool utilization data indicates an increase in IP pool utilization above a predetermined threshold, a quantity of required IP pools is forecast).

Claims 3 and 13:
Streijl in view of Agrawal and further in view of Chauffour further discloses wherein the delivering the IP subnets for configuration occurs prior to a user request for capacity (Streijl, Column 13, Lines 30-33; The quantity of required IP pools is removed from an inventory of available IP pools and automatically assigned to the network equipment.  Automatic assignment refers to the fact that human intervention is not required).

Claims 4 and 14:
Streijl in view of Agrawal and further in view of Chauffour discloses the system as recited in claim 1 and the method as recited in claim 11, wherein a Java-based API supporting various Java classes allows for interacting with the IP pool management system (Streijl, Column 7, Lines 2-5; The GUI is implemented using a Java-based API supporting various Java classes that allow interacting with the IP pool management system) wherein the historical data is generated from a system of record (Streijl, Column 16, Lines 39-40; A plurality of historical data points are received). 

Streijl in view of Agrawal and further in view of Chauffour does not appear to explicitly disclose wherein the system of record receives one or more API requests. 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Streijl, Agrawal, and Chauffour’s IP pool management system to use APIs in the retrieval of the historical data in order to abstract the underlying implementation and expose only objects/actions the developer needs. 

Claims 5 and 15:
Streijl in view of Agrawal and further in view of Chauffour discloses the system as recited in claim 1 and the method as recited in claim 11, wherein a Java-based API supporting various Java classes allows for interacting with the IP pool management system (Streijl, Column 7, Lines 2-5; The GUI is implemented using a Java-based API supporting various Java classes that allow interacting with the IP pool management system). 

Streijl in view of Agrawal and further in view of Chauffour does not appear to explicitly disclose wherein the IP subnets are API based configurations.

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Streijl, Agrawal, and Chauffour’s IP pool management system to use APIs in the configuration of IP subnets in order to abstract the underlying implementation and expose only objects/actions the developer needs. 

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Streijl et al. (U.S. Patent No. 7929552, hereinafter “Streijl”) in view of Agrawal et al. (U.S. Patent No. 6795709, hereinafter “Agrawal”); further in view of Chauffour et al. (U.S. Patent Application Publication No. 2004/0133690, hereinafter “Chauffour”); further in view of Official Notice (hereinafter “ON”).

Claims 6 and 16:


Streijl in view of Agrawal and further in view of Chauffour does not appear to disclose wherein the interactive interface generates and displays subnet demand forecast data on a daily basis for a selected data center.  However, how often data is generated and displayed is a well-known concept and is dependent at least on the user’s desire for data and/or resources available. 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Streijl, Agrawal, and Chauffour’s IP pool management server to generate and display subnet demand forecast data on a daily basis in order to track subnet demand forecast data on a daily basis.  The beneficial and predictable result of this would be more up-to-date data at the expense of increased resource usage (compared to weekly updates). 

Claims 7 and 17:


Streijl in view of Agrawal and further in view of Chauffour does not appear to disclose wherein the interactive interface generates and displays subnet demand forecast data on a weekly basis for a selected data center.  However, how often data is generated and displayed is a well-known concept and is dependent at least on the user’s desire for data and/or resources available. 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Streijl, Agrawal, and Chauffour’s IP pool management server to generate and display subnet demand forecast data on a weekly basis in order to track subnet demand forecast data on a weekly basis.  The beneficial and predictable result of this would be less up-to-date data and decreased resource usage (compared to daily updates).  

Claims 8 and 18:


Streijl in view of Agrawal and further in view of Chauffour does not appear to explicitly disclose wherein the interactive interface generates and displays daily forecast data and corresponding actual data.  However, how often data is generated and displayed is a well-known concept and is dependent at least on the user’s desire for data and/or resources available. 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Streijl, Agrawal, and Chauffour’s IP pool management server to generate and display forecast data and corresponding actual data on a daily basis in order to track forecast data and corresponding actual data on a daily basis.  The beneficial and predictable result of this would be more up-to-date data at the expense of increased resource usage (compared to weekly updates). 

Claims 9 and 19:
.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Streijl et al. (U.S. Patent No. 7929552, hereinafter “Streijl”) in view of Agrawal et al. (U.S. Patent No. 6795709, hereinafter “Agrawal”); further in view of Chauffour et al. (U.S. Patent Application Publication No. 2004/0133690, hereinafter “Chauffour”); further in view of Official Notice (hereinafter “ON”); further in view of Ghanta et al. (U.S. Patent Application Publication No. 2020/0193313, hereinafter “Ghanta”).

Claims 10 and 20:
Streijl in view of Agrawal and further in view of Chauffour and ON discloses the system as recited in claims 1, 8, and 9 and the method as recited in claims 11, 18, and 19. 

Streijl in view of Agrawal and further in view of Chauffour and ON does not appear to disclose wherein the corresponding model performance data comprises corresponding root mean square error (RMSE) values. 



At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Streijl, Agrawal, Chauffour, and ON’s forecast data by integrating the use of Ghanta’s RMSE values in order to identify potentially inaccurate forecasts. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 on pages 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant is directed to the rejection of claims 1 and 11 above for detailed citations and explanations in light of the newly introduced reference, Agrawal.  This response applies with equal force to the arguments raised regarding dependent claims 2-10 and 12-20 on page 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is directed to the conclusion section of the office action mailed on 09/24/2021 for pertinent prior art references. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NAM T TRAN/Primary Examiner, Art Unit 2452